DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11-13, 15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grassmann US 2018/0102302.
Regarding claim 1, Grassmann shows in fig.1-4, and discloses an electronic device, comprising: an electrically insulating material (102)[0072]; a first load electrode (128) [0074] arranged on a first surface of the electrically insulating material (102); and a second load electrode (128 bottom of 102) arranged on a second surface of the electrically insulating material (102) opposite to the first surface, wherein the load electrodes (128) are separated by the electrically insulating material (102) along the entire length on which the load electrodes have opposite sections, wherein surfaces of the load electrodes (128) facing away from the electrically insulating material (102) are uncovered by the electrically insulating material (102); wherein the electrically insulating material (102), when viewed in a direction perpendicular to the first surface or the second surface, extends over at least one side surface of at least one of the load electrodes (128), the electronic device being designed to be connected to a maximum voltage higher than 600V [0099].
Regarding claim 2, Grassmann shows in fig.1-4, an electronic device, wherein the load electrodes (128) are separated by the electrically insulating material (102) by a distance of smaller than 2.0mm.
Applicant did not show criticality of the particular optimum value of the distance. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claim 3, Grassmann shows in fig.1-4, an electronic device, wherein, when viewed in a direction perpendicular to the first surface or the second surface, the electrically insulating material (102) extends over at least one end portion of at least one of the load electrodes (128).
Regarding claim 4, Grassmann shows in fig.1-4, an electronic device, wherein, when viewed in a direction perpendicular to the first surface or the second surface, the load electrodes (128) at least partly overlap.

Regarding claim 5, Grassmann shows in fig.1-4, an electronic device, wherein a surface of the electrically insulating material (102) and at least one of the uncovered surfaces of the load electrodes are arranged in a common plane.
Regarding claim 6, Grassmann shows in fig.1-46, an electronic device, further comprising: a chip carrier (106) [0096] comprising a die pad and multiple leads, wherein the load electrodes (128) are formed by the leads of the chip carrier; and a semiconductor chip (110) [0087] arranged on the die pad, wherein the load electrodes are electrically connected to the semiconductor chip (110).
Regarding claim 7, Grassmann shows in fig.1-4, an electronic device, wherein at least one of the load electrodes (128) and the die pad form an angle of greater than 70 degrees.
Regarding claim 8, Grassmann shows in fig.1-4, an electronic device, further comprising: a mold material (122) [0098], wherein the semiconductor chip (110) and the chip carrier (106) are at least partly encapsulated by the mold material (122), wherein the electrically insulating material is formed by the mold material.
Regarding claim 9, Grassmann shows in fig.1-4, an electronic device, wherein the mold material (122) comprises at least one of the following materials: epoxy, filled epoxy, glass fiber filled epoxy [0036], imide, thermoplastic, thermoset polymer, polymer blend.


Regarding claim 11, Grassmann shows in fig.1-4, an electronic device, wherein the electrically insulating material comprises at least one of the following materials: dielectric printed circuit board material, ceramic material, polyimide, plastic, epoxy [0036].
Regarding claim 12, Grassmann shows in fig.1-4, an electronic device, wherein at least one of the load electrodes (128) is formed comb-shaped.
Regarding claim 13, Grassmann shows in fig.1-4, an electronic device, wherein at least one of the load electrodes (128) is coated with at least one of the following metals or alloys thereof: tin, silver, gold, palladium, nickel [0074].
Regarding claim 15, Grassmann shows in fig.1-4, an electronic device, wherein: the semiconductor chip (110) comprises a transistor, and the load electrodes form a drain and a source of the transistor or form an emitter and a collector of the transistor [0037].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grassmann.
Regarding claim 17, Grassmann shows in fig.1-4, a method for manufacturing an electronic device designed to operate at a maximum voltage greater than 600V [0099], the method comprising: arranging a chip carrier (106) in an encapsulation tool, a first connection conductor of the chip carrier (106) being designed as a first load electrode (128) contact electrode of the electronic device to be produced and a second connection conductor (128) of the chip carrier being designed as a second load electrode of the electronic device to be produced; pressing a surface of the first lead against a first surface of the encapsulation tool by a first retractable pin (known method) ; pressing a surface of the second lead (128) of the chip carrier against a second surface of the encapsulation tool by a second retractable pin; and encapsulating (122) the chip carrier and the first and second connection conductors by arranging an encapsulation material in the encapsulation tool, the pressed surface of the first connection conductor and the pressed surface of the second connection conductor being uncovered by the encapsulation material (122) after the encapsulation of the chip carrier and the first and second connection conductors are uncovered by the encapsulation material; and wherein the load electrodes (128) are separated by the encapsulation material (102) over the entire length, on which the load electrodes (128) have opposite sections, the encapsulation material (102), if in a direction perpendicular to the first surface or the considered second surface, extends over at least one side surface of at least one of the load electrodes (128) and wherein the encapsulation (122) material is electrically insulating.
The device that presses the lead of the chip carrier and the method is commonly known in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grassmann as applied to claims 1-9,11-13, 15, and further in view of Joshi USPAT 6,566,749.
Regarding claim 14, Grassmann differs from the claimed invention because he does not explicitly disclose a device wherein the electronic device is configured to operate at a frequency of higher than 30kHz.
Joshi discloses (col.3, line 38-40) wherein the electronic device is configured to operate at a frequency of higher than 30kHz.
Joshi is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Grassmann. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Joshi in the device of Grassmann because it will facilitate impedance matching (col.1, line 55-60).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grassmann as applied to claims 1-9,11-13, 15, and further in view of Li et al. US 2020/0357727.
Regarding claim 16, Grassmann differs from the claimed invention because he does not explicitly disclose a printed circuit board, wherein the electronic device is electrically and mechanically connected to the printed circuit board.
Li discloses a printed circuit board [0037], wherein the electronic device is electrically and mechanically connected to the printed circuit board.
Li is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Grassmann. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Li in the device of Grassmann because it will facilitate maximum electrical and thermal conduction [0037].
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813